Citation Nr: 1218578	
Decision Date: 05/24/12    Archive Date: 06/07/12

DOCKET NO.  06-34 098	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for a low back disorder classified as spondylolisthesis at L4.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel



INTRODUCTION

The Veteran served on active duty from June 1965 to June 1968.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  In May 2010, the Board determined that new and material evidence had been received to reopen a previously denied claim of entitlement to service connection for a low back disorder and remanded the claim for additional evidentiary development.  The case has now been returned for further appellate consideration.  


FINDINGS OF FACT

1.  The probative medical evidence of record reflects that the Veteran had spondylolisthesis at L4 which preexisted his entry into service.  

2.  The evidence of record is in relative equipoise as to whether the Veteran's current degenerative spondylolisthesis at L4, 5, with disc disease, is the result of aggravation during service.  


CONCLUSION OF LAW

Affording the Veteran every benefit of the doubt, the criteria for service connection for a low back disorder, degenerative spondylolisthesis at L4, 5, with disc disease, are met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(b) (2011).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

In November 2000, the Veterans Claims Assistance Act of 2000 (VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2011).  To implement the provisions of the law, VA promulgated regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  The VCAA and its implementing regulations include, upon the submission of a substantially complete application for benefits, an enhanced duty on the part of VA to notify a claimant of the information and evidence needed to substantiate a claim, as well as the duty to notify him what evidence will be obtained by whom.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2009); 38 C.F.R. § 3.159(b) (2011).  In addition, they define the obligation of VA with respect to its duty to assist a claimant in obtaining evidence.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(c) (2011).  Subsequent judicial decisions have clarified the duties to notify and assist imposed by the VCAA, to include Pelegrini v. Principi, 18 Vet. App. 112 (2004), Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 ((Fed. Cir. 2006), and Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Considering the claim on appeal in light of the above-noted legal authority, and in light of the Board's favorable disposition of this matter, the Board finds that all notification and development action needed to fairly resolve the claim has been accomplished.

Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or from aggravation of a pre-existing injury suffered or disease contracted in the line of duty.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2011); 38 C.F.R. § 3.303 (2011).  Service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service.  38 C.F.R. § 3.303(d) (2011). 

Generally, congenital or developmental abnormalities are not considered diseases or injuries within the meaning of applicable legislation and, hence, do not constitute disabilities for VA compensation purposes.  38 C.F.R. §§ 3.303(c), 4.9 (2011). However, service connection may be granted, in limited circumstances, for disability due to aggravation of a constitutional or developmental abnormality by superimposed disease or injury (VAOPGCPREC 82-90, 55 Fed. Reg. 45,711 (1990); Carpenter v. Brown, 8 Vet. App. 240, 245 (1995); Monroe v. Brown, 4 Vet. App. 513, 514- 15 (1993)).  

Every person employed in the active military, naval, or air service shall be taken to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. §§ 1111, 1137 (West 2002 & Supp. 2011).  

In July 2003, the VA General Counsel issued a precedent opinion holding that to rebut the presumption of soundness in 38 U.S.C.A. § 1111, VA must show, by clear and unmistakable evidence, that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  VAOPGCPREC 3-2003 (July 16, 2003).  The claimant is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  Id.  

Generally, a pre-existing injury or disease will be presumed to have been aggravated by active service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability was due to the natural progress of the disease.  38 U.S.C.A. § 1153 (West 2002 & Supp. 2011); 38 C.F.R. § 3.306(a) (2011).  The underlying disorder, as opposed to the symptoms, must be shown to have worsened in order to find aggravation.  See Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  

Background

The Veteran contends that his low back condition developed during his active duty service following long bouts of physically demanding labor as a tank crewman.  He has also described at least one specific incident which is consistent with the circumstances of his service where he injured his low back.  See 38 U.S.C.A. § 1154(a) (West 2002 & Supp. 2011).  In the alternative, it is argued that his back disorder preexisted service and was aggravated therein.  

Review of the service treatment records (STRs) is negative for report of a back condition upon entry into service.  In March 1972, the Veteran filed a claim for VA compensation benefits noting that he was told in 1967 that he had problems with the vertebrae in his back.  VA examination in February 1973 included X-ray of the lumbar spine which showed a defect in the part intrarticular area of L5 suggestive of spondylolisthesis.  In addition, there seemed to be some irregularity of changes in the anterior and inferior of L4 which could be due to trauma.  Physical exam showed normal contour and alignment with slight tenderness claimed at the lumbosacral area.  

Private treatment records in the late 1990s include report of osteoporosis in September 1997.  In October 1998, a congenital back condition was reported.  In November 1998, it was documented that the Veteran had pain from a few years prior that could be due to his osteoporosis.  In November 1999, it was noted that he had pain in the lower back after using a chainsaw.  

In private opinions dated in September and October 2004, a private physician, Y.I.H., M.D., noted that the Veteran had spondylolisthesis and spondylosis which caused radiation down into both lower extremities.  In the September 2004 statement, it was noted that the Veteran served in Vietnam and felt very strongly that being strapped in a tank with continuous bumping caused his problems.  The examiner stated that "there is no doubt in my mind that this could be a major contributing factor."  In the October 2004 statement, the physician noted that the Veteran also did a lot of heavy lifting, twisting, and driving as a tank operator during service.  He thought these actions could be a contributing factor the nature of his current low back problems.  

In a May 2010 remand, the Board noted that the Veteran had submitted competent medical evidence (as summarized above) which related currently diagnosed spondylolisthesis and spondylosis to reported inservice injuries.  This evidence was sufficient to reopen the previously denied claim of entitlement to service connection for a low back disorder.  It was noted, however, that the 2004 opinions were phrased in language that was too speculative to be probative to the reopened appeal.  See Polovick v. Shinseki, 23 Vet. App. 48, 54 (2009); Bloom v. West, 12 Vet. App. 185, 197 (1999); Tirpak v. Derwinski, 2 Vet. App. 609.  611 (1992).  
As such, the Board found that a remand was necessary to obtain additional medical evidence which adequately addressed the etiology of the Veteran's current low back disorder.  

Subsequently added to the record was a June 2010 opinion as provided by J.J.J. M.D., in which it was noted that the Veteran had spondylolisthesis of the lumbar spine with anterior subluxation of L4 on L5.  There was diffuse osteoporosis and advanced degenerative joint disease (DJD) associated with the subluxation (spondylolisthesis).  The doctor noted that this was often associated with a spondylolysis which was not found by the radiologist but found by the Veteran's orthopedic surgeon, Dr. Y.I.H.  The spondylolisthesis and spondylolysis were most probably congenital defects.  It was further noted that the Veteran described a specific injury as a tank operator during service and also described heavy and repeated inservice lifting.  These activities, he opined, exacerbated the back problem and resulted in the DJD of the lumbar spine.  The physician further added that he believed that the spondylolisthesis was more likely than not a congenital defect and that the inservice activities had more than likely than not caused exacerbation of this defect and the DJD, resulting in low back pain and limitations.  

Upon VA examination in October 2010, the examiner noted that the claims file was reviewed.  It was documented that the Veteran's STRs were silent as to a back injury or condition.  The Veteran stated, however, that he had severe flare-ups that lasted for hours.  The Veteran gave a history of numbness, paresthesias, leg or foot weakness, and unsteadiness, as well as fatigue, decreased motion, stiffness, spasm, and pain.  The pain was moderate and daily and radiated into the buttocks and hips.  Exam showed normal posture with mild antalgic gait with limp to the right leg.  The Veteran had lumbar flattening with no gibbus, kyphosis, lordosis, or scoliosis.  There was no spasm, atrophy, or guarding.  There was pain with motion, tenderness, and weakness on the right.  Range of motion was to 80 degrees of flexion, with 10 degrees of extension, and left lateral flexion to 30 degrees, and right lateral flexion to 20 degrees with pain.  The diagnosis was degene4rative spondylolisthesis at L40-5 with disc disease.  

The VA examiner opined that the Veteran spondylolisthesis was less likely as not caused by or a result of injury during service.  She noted that the Veteran gave an inservice history of being thrown about in a tank, but noted that there was no evidence of back injury during service.  She further noted that he was active in sports activities with neighbors and friends.  She opined that the Veteran's back condition was preexisting service and not diagnosed during service as he was not symptomatic.  The condition had likely caused the Veteran's problems after service due to incorrect healing of the vertebrae and not due to activities that occurred while in service.  

Analysis

On this record, the Board concludes that there is clear and unmistakable evidence that the Veteran had a preexisting back disability at service entrance.  Both the private and VA examiners of record have opined that the Veteran's spondylolisthesis at L4 preexisted service entrance.  

The question remains, however, as to whether there is a medical relationship between the Veteran's current back disability, diagnosed as degenerative spondylolisthesis at L4,5 with disc disease, and service  -  in other words, whether the current disability is the result of inservice aggravation of the back problems that preexisted service.   

Considering the post service medical record in light of the above, and affording the Veteran the benefit of the doubt on the question of medical nexus (see 38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. § 3.102; and Gilbert v. Derwinksi, 1 Vet. App. 49, 53-56 (1990), the Board finds that the post service medical record tends to support the Veteran's assertions.  

While the most recently obtained medical opinion from VA in October 2010 does not support the conclusion that the preexisting back condition was aggravated during service, there are private medical opinions of record that opine that this is indeed fact.  Admittedly, the private physicians' opinions are not as detailed and do not apparently include a review of the entire record, but it is noted that they based their opinion on a long standing history as related by the Veteran that is factual.  For example, he has long maintained that while he was not treated during service for back problems, he did note that he had back pain on numerous occasions.  He filed for service connection for a back disorder shortly after service, and it was discovered that he had spondylolisthesis.  More than one doctor has determined that this condition preexisted service, and there are contradictory opinions of record as to whether active service activities aggravated this condition.  

When, after careful consideration of all procurable and assembled date, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 3.102 (2011).  

Given the facts of this case, and with resolution of all reasonable doubt in the Veteran's favor, the Board finds that the criteria for service connection for degenerative spondylolisthesis at L4, 5 with disc disease are met.  



ORDER

Service connection for degenerative spondylolisthesis at L4, 5, with disc disease, is granted.  



____________________________________________
FRANK J. FLOWERS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


